BLOODWORTH, Justice.
Petition of Ervin Lee Crawford for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision in Crawford v. State, 264 So.2d 554.
The State of Alabama has filed a motion to strike the petition on grounds that the petition “manifestly and totally fails to comply with the provisions of Act No. 987, Acts of Alabama, Regular Session, 1969 * * presumably because the grounds for the petition are not stated. Petitioner responds by stating there need be no grounds stated in a petition in a case where the death sentence was imposed, as is the case here.
We respond to the State’s motion by pointing out once again, as we have heretofore in Hanvey v. Thompson, 286 Ala. 614, 243 So.2d 748 (1971), that it is not within the legislative power to prescribe “the types of decisions for the review of which a petition for writ of certiorari could be granted.” Hanvey v. Thompson, supra. It is our amended Rule 39, Revised Rules of the Supreme Court, 286 Ala. XXI, XXII,. which provides “the method by which we *687consider applications for writs of certiorari * * * ”
i
We agree with petitioner that Rule 39 distinctly provides that an “application for writ of certiorari to this court in a criminal case in which the death penalty was imposed as punishment will be considered as a matter of right.” That is, one of the other grounds does not have to be stated.
We suggest that the petition in the instant case could have been more specific in clearly stating this to be a case in which the death penalty was imposed though the petition does indicate this to be so.
After having carefully considered the petition in this case, we are of the opinion the writ ought to be denied.
Motion to strike the petition denied.
Writ denied.
LAWSON, MERRILL, COLEMAN, HARWOOD and McCALL, JJ., concur.
HEFLIN, C. J., and MADDOX, J., dissent.